        Case 6:08-cv-01405-JTM Document 886 Filed 06/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



NORTHERN NATURAL GAS CO.,
          Plaintiff,

      vs.                                           No. 08-1405-JTM

L.D. DRILLING, INC.,
      et al.,
              Defendants.




                            MEMORANDUM AND ORDER


      For good cause shown, the parties’ Joint Motion for Extension of Time (Dkt. 885)

is hereby granted.

      IT IS SO ORDERED this day of June, 2020.




                                       s/ J. Thomas Marten
                                       J. Thomas Marten, Judge
